MARTIN, Chief Justice.
This is an appeal from the decision of the Commissioner of Patents, refusing to allow any of the claims of appellants’ application.
Claim 1 is typical, and reads as follows:
“1. In feeding fuel in internal combustion engines of that class having a preeombustion chamber, a restricted opening into the cylinder and into which chamber air is compressed to igniting temperature by the piston, and the fuel injected into the preeombustion chamber near the end of compression, the feeding of the fuel from the preeombustion chamber by the relative pressures in the preeombustion chamber and cylinder into a cylinder compression chamber of less area than the cylinder and directly in line with the opening between the preeombustion chamber and cylinder.”
The application discloses the type of engine shown in applicants’ appeal No. 2029, -App. D. C.-, 24 F.(2d) 277, decided concurrently herewith, and hereby referred to. The present invention differs from the other in respect to the shape, size, and relative position of the cylinder compression chamber. The present chamber is directly in line with the opening of the preeombustion chamber, and is said to be “of such dimensions and form as to concentrate the air compressed by the piston in such a manner as to secure the ready and full distribution of the fuel throughout this chamber, as it is'fed through the opening from preeombustion chamber.” It is said that “this result is preferably secured by a spherical or dome-shaped chamber between the piston and cylinder head, and in line with the opening from the preeombustion chamber, with only a small clearance between the piston and the cylinder head surrounding this compression chamber, so that substantially all the air in the cylinder is concentrated in this chamber at the end of the compression sti’oke of the piston,” and that “the size of the compression chamber will vary with the cylinder size and the compression desired, but will be such as to secure the desired distribution of the fuel throughout the chamber and from it throughout the whole area of the cylinder as the piston withdraws.”
The claims were rejected by concurring decisions of the Patent Office upon Leissner (British), October 23,1913, Field, March 22, 1921, and Field, April 5,1921.
We agree with the decisions below that the method and means disclosed by the application are devoid of patentability, in view of Field’s patents and of Leissner’s British patent; that the smaller dome-shaped combustion chamber of the cylinder disclosed by appellants is found in the Field and Leissner patents; and in general that the appealed claims define nothing of a patentable nature over Leissner and Field.
The decision of the Commissioner of Patents is affirmed.